Citation Nr: 0413698	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  99-21 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from August 1983 to October 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In pertinent part, in that rating 
decision the RO denied entitlement to service connection for 
bilateral hearing loss.  The veteran testified before the 
undersigned at a hearing held at the RO in August 2002.  

In March 2003, the Board ordered further development of the 
claim, and the case was sent to the Board's Evidence 
Development Unit as was appropriate under 38 C.F.R. 
§ 19.9(a)(2) as then in effect.  Shortly thereafter, in a 
decision dated in May 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 
38 U.S.C. § 7104(a) because 38 C.F.R. § 19.9(a)(2) denied 
appellants "one review on appeal to the Secretary" when the 
Board considered additional evidence without having to remand 
the case to the agency of original jurisdiction for initial 
consideration, and without having to obtain the appellant's 
waiver.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In view of the 
Federal Circuit's decision, the Board remanded the veteran's 
claim for service connection for bilateral hearing loss to 
the RO in August 2003 for review of the record and 
readjudication of the claim.  

The RO continued its denial of service connection for 
bilateral hearing loss and issued a supplemental statement of 
the case in October 2003.  The RO returned the case to the 
Board in April 2004, and it is now before the Board for 
further appellate consideration.  



This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required.  


REMAND

The veteran is seeking service connection for bilateral 
hearing loss, which she contends is due to having been 
exposed to extremely loud noise on the firing range in basic 
training in service.  

Review of the record shows that in April 2002 the veteran 
reported that she was seen for evaluation of her hearing loss 
at the audiology clinic at the VA Medical Center on Highland 
Drive in Pittsburgh, Pennsylvania, in early 2002.  She stated 
they [presumably personnel in the audiology clinic] believe 
her hearing loss is service connected.  She reported that she 
was fitted for hearing aids at that clinic in March 2002 and 
was scheduled to pick them up in April 2002.  She later 
reported that the hearing aids required several fittings.  
The Board notes that the claims file currently includes VA 
outpatient records dated up to January 2002, but does not 
include later VA outpatient records.  The Board further notes 
that although the examiner at a June 2003 VA audiology 
examination mentioned that the veteran had been evaluated at 
the VA audiology clinic in March 2002, the report of any such 
March 2002 evaluation is not of record.  As the veteran's 
statement suggests that those records could include an 
opinion as to the etiology of her hearing loss, the VA 
outpatient records may be pertinent to her claim.  Further, 
complete VA treatment records are presumed to be of record 
and should be obtained.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(VA records are considered constructively in possession of VA 
adjudicators during consideration of a claim, regardless of 
whether those records are physically on file).  

The Board also notes that at the August 2002 hearing the 
veteran testified that after service she was first tested for 
her hearing problems in 1998 or 1999 and that she was seen at 
Pioneer Hospital in Pittsburgh.  There is no indication that 
action has been taken to attempt to obtain any such records 
that may be available, and this should be done.  

In addition to the foregoing action, it should be made clear 
to the veteran that evidence needed to substantiate her claim 
is medical evidence that links her current bilateral hearing 
loss to service or some incident of service.  Further, the 
veteran should be requested to submit any evidence in her 
possession that pertains to the claim.  See 38 C.F.R. § 3.159 
(2003).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The RO must review the claims file 
and ensure that all notice and 
development actions required by 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003) and applicable 
judicial precedent are fully complied 
with and satisfied.  This should include, 
but not be limited to, an explicit 
request to the veteran that she provide 
any evidence in her possession that 
pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2003).  The RO should 
advise the veteran that medical evidence 
that links her current bilateral hearing 
loss to service or some incident of 
service is necessary to substantiate her 
claim for service connection for 
bilateral hearing loss and that she 
should submit such evidence.  

2.  The RO should appropriately contact 
the veteran and request that she provide 
the complete name and address of the 
examiner or clinic at Pioneer Hospital in 
Pittsburgh, Pennsylvania, where she has 
reported that she received an evaluation 
for hearing loss in 1998 or 1999.  In 
addition, the veteran should be requested 
to 


identify the names, addresses and 
approximate dates of treatment or 
evaluation of all health care providers 
not previously identified from which she 
has received treatment or evaluation for 
her bilateral hearing loss at any time 
since service.  With authorization from 
the veteran, the RO should obtain and 
associate with the claims file copies of 
records identified by the veteran that 
have not been secured previously.  In any 
event, the RO should obtain and associate 
with the claims file VA outpatient 
records for the veteran, including 
audiology clinic records, from the VAMC 
on Highland Drive in Pittsburgh, 
Pennsylvania, dated from January 2002 to 
the present.  

3.  After undertaking any additional 
development deemed warranted by the state 
of the record at that time, the RO should 
readjudicate entitlement to service 
connection for bilateral hearing loss.  
If the benefit sought on appeal remains 
denied, the RO should issue a 
supplemental statement of the case, and 
the veteran and her representative should 
be provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


